Citation Nr: 1024114	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-37 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
from May 23, 2003, and in excess of 50 percent from May 28, 
2009, for headaches. 


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from September 1950 to 
September 1953.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, and a July 2005 rating decision of the Hartford 
RO in Newington, Connecticut.  

The Veteran testified at hearings before a Decision Review 
Officer at the RO in January 2003 and February 2006 and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2007.  A transcript of each hearing is of 
record.

When this case was before the Board in March 2008, the Board 
granted restoration of service connection for the Veteran's 
low back disability and remanded the issue of entitlement to 
a rating in excess of 30 percent for headaches for further 
development.  While the case was in remand status, the 
Veteran appealed a November 2009 rating decision continuing a 
10 percent rating for his low back disability.

In addition, the rating for the Veteran's headaches was 
increased to 50 percent, effective May 28, 2009, in a July 
2009 rating decision.  The Veteran's headache claim is 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The Veteran's low back disability is manifested by muscle 
spasm severe enough to result in an abnormal gait and by 
limitation of motion, but forward flexion of the lumbar spine 
is not limited to 30 degrees or less.


CONCLUSION OF LAW

An evaluation of 20 percent, but no higher, for low back 
strain is warranted.  38 U.S.C.A. § 1155 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice in a letter sent in August 2009, prior to the 
initial adjudication of the claim.

The record reflects that service treatment records and all 
other available post-service medical evidence identified by 
the Veteran have been obtained.  In addition, the Veteran has 
been afforded an appropriate VA examination.  Neither the 
Veteran nor his representative has identified any other 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Degenerative arthritis of the spine and lumbosacral strain 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  It provides that an evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less or if there 
is favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2009) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at  issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Veteran's current claim for an increased rating was 
received on August 5, 2009.

The Veteran's VA records indicate that from August 2008, he 
complained of chronic low back pain with occasional sciatica, 
controlled with medication.  More specifically, during 
February 2009, the Veteran indicated that he had low back 
pain with occasional radiation into his buttocks and pins, 
needles and numbness into his right foot.  The treatment 
notes also indicate that in January 2008, the Veteran 
underwent a L4, L5 facet joint injection with improved lower 
back pain, described as "mild discomfort" with improved 
mobility.  The Veteran's physical examination revealed gait 
left sparing; symmetrical deep tendon reflexes in the lower 
extremities; negative straight leg raise bilaterally; motor 
was normal in bulk and tone with strength 5 out of 5 in the 
lower extremities.  The examiner indicated that the Veteran 
had mechanical lower back pain with radicular components; 
with imaging not indicating significant pathology.  

The Veteran was afforded a VA examination during October 
2009.  The Veteran reported that his last injection was in 
July 2009; he had daily low back pain of varying intensity 
with sitting or lying in one position; radiation of pain into 
the legs; stiffness which was worse in the morning and no 
reported weakness.  The Veteran reported that he took Tylenol 
with codeine for pain; had no periods of flare-ups; used no 
walking or assistive devices; was independent in his 
activities of daily living with problems with bending.  The 
examiner indicated that the Veteran had retired due to old 
age during 1999.  The Veteran's spine, limbs, posture, 
position of the head, curvature of the spine, symmetry in 
appearance and symmetry and rhythm of spinal motion were all 
normal.  The Veteran walked with a limping gait.  The 
Veteran's range of motion was forward flexion to 70-80 
degrees with pain; extension to 30 degrees with pain; left 
lateral flexion to 20-30 degrees with pain; right lateral 
flexion to 20-30 degrees with pain; left lateral rotation to 
30 degrees with pain; and right lateral rotation to 30 
degrees with pain.  The examiner indicated that range of 
motion was not additionally limited due to pain, fatigue, 
weakness or lack of endurance after repetitive motion.  
Additionally, there was objective evidence of painful motion 
and tenderness to palpation with no spasm or weakness.  There 
were no postural abnormalities, ankylosis or abnormality of 
the musculature of the back.  The Veteran's strength was 5/5 
in all extremities and his motor bulk was good with no tremor 
or fasciculations and normal tone.  The Veteran's sensation 
to pinprick, temperature, light touch, vibration and 
proprioception was normal bilaterally with negative Romberg 
testing.  The examiner indicated that the Veteran had no 
incapacitating episodes.  A February 2009 radiological study 
of the lumbar spine indicated that lumbosacral spinal 
alignment was preserved; vertebrae height was preserved at 
each level; the pedicles were intact; and between flexion and 
extension, there was no significant change in alignment.  The 
impression was that there was no significant interval change 
in the appearance of the lumbosacral spine since the 
Veteran's 2000 radiological testing.  The Board notes that 
the 2000 films indicated minimal osteoarthritic disease of 
the lumbar spine, unchanged since 1990.  The examiner's 
overall impression was mechanical low back strain with 
moderate residual functional impairments.

The Board additionally notes that on the Veteran's VA Form 9 
dated in April 2010, the Veteran indicated that he suffers 
from muscle spasms on a daily basis and has developed a limp 
because of his back pain.  

Thus, taking into account all of the evidence of record, the 
Board finds that the preponderance of the evidence indicates 
that the Veteran's current lower back disability warrants a 
20 percent rating.  In this regard, the Board notes that VA 
treatment records and the VA examination report indicate that 
the Veteran's gait is abnormal.  The Veteran contends in his 
April 2010 statement that he has daily back spasms.  As there 
is no reason to doubt the Veteran's credibility concerning 
his current symptomatology, the Board finds that the Veteran 
is entitled to a 20 percent rating.  However, the evidence 
clearly shows, even with consideration of all pertinent 
disability factors, that the Veteran does not have ankylosis 
of the entire thoracolumbar spine and that forward flexion is 
not limited to 30 degrees or less.  The Board notes that pain 
limited forward flexion to 70-80 degrees on the VA 
examination and there was no additional limitation of range 
of motion due to pain, fatigue, weakness or lack of endurance 
after repetitive motion.  Accordingly, the disability does 
not warrant a rating in excess of 20 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  In 
particular, the Board notes that the Veteran has not been 
found to have intervertebral disc syndrome and he has not 
contended and the record does not show that he has had any 
incapacitating episodes.  Therefore, the disability would not 
warrant a higher rating if it were rated under the General 
Rating Formula for Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a.  The Board has 
also considered whether a separate rating is warranted for 
neurological impairment in the lower extremities since the 
Veteran complains of occasional radiation, but has determined 
that a separate rating is not warranted because the 
neurological findings on examination have been normal, and 
diagnostic studies have not disclosed evidence of 
degenerative disc disease.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a schedular rating in excess of 0 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In this case, the Veteran's low back disability is 
manifested by pain, limitation of motion, and an abnormal 
gait resulting from muscle spasms.  These manifestations are 
specifically contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by a 20 percent rating.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to a 20 percent rating for low back disability is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

As noted above, the Board remanded the Veteran's claim for a 
higher initial rating for headaches in March 2008.  
Thereafter, the RO granted the Veteran an increased rating, 
to 50 percent, from May 28, 2009.  The RO additionally 
indicated in the text of the rating decision that this was a 
full grant of the benefit sought on appeal.  While the 
Veteran might be satisfied with the RO's decision, the fact 
remains that the RO continued the assigned rating of 30 
percent for the initial rating period prior to May 28, 2009.  
Therefore, the Board cannot assume that the Veteran is 
satisfied with the RO's decision.  The Board notes that the 
Veteran's representative submitted a VA Form 646 indicating 
that only the Veteran's claim for an increased rating for his 
lower back disability was on appeal.  As the Veteran's 
representative seemingly accepted that the Veteran's claim 
for a higher initial rating for his headaches was no longer 
on appeal; the Veteran should be asked if he still wishes to 
continue his appeal for an increased initial rating for his 
headaches. 

In addition, the Board notes that additional relevant VA 
records have been associated with the claims file since the 
July 2009 rating decision with no subsequent adjudication by 
a supplemental statement of the case as indicated by the 
March 2008 remand.  Because the RO did not comply with the 
Board's remand orders, remand is required.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Ask the Veteran, with appropriate 
notice to his representative, if he wishes 
to continue his appeal for a higher 
initial rating for his headaches.  

2.  If written notice of the Veteran's 
desire to withdraw the appeal is not 
received, the RO or the AMC should 
undertake any indicated development, to 
include obtaining any pertinent, 
outstanding evidence.  It should then 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case, and 
be given the requisite opportunity to 
respond.  The case should then be returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's 
docket.  It must also be afforded expeditious handling by the 
RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


